Citation Nr: 9924223	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's father, mother and brother



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed November 1986 rating decision denied 
service connection for schizophrenia and for a head injury 
with memory deficit. 

3.  The evidence added to the record since the November 1986 
rating decision denying service connection for schizophrenia 
and a head injury with memory deficit is duplicative or 
cumulative of evidence previously of record and is not so 
significant, when viewed in conjunction with the evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claims.





CONCLUSIONS OF LAW

1.  Evidence received since the November 1986 denial of 
service connection for a psychiatric disability is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38  C.F.R. §§ 3.102, 3.156(a) (1998). 

2.  Evidence received since the November 1986 denial of 
service connection for residuals of a head injury is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108; 38  C.F.R. §§ 3.102, 3.156. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claims under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, __ Vet. App. 
__ , No. 97-1534, slip op. at 14-15 (Feb. 17, 1999) (en 
banc), and Winters v. West, __ Vet. App. __ , No. 97-2180 
(Feb. 17, 1999) (en banc).  The Board finds that the veteran 
is not prejudiced by the initial analysis of his new and 
material claims under the new case law by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A November 1986 rating decision denied service connection for 
the claimed disabilities.  Evidence of record at that time 
included the veteran's service medical records, which showed 
that in December 1976 he had three stitches on his face, the 
specific site not reported.  In March 1978 a superficial 
abrasion on the veteran's head required cleaning and 
dressing.  The service medical records are negative for 
complaints, findings, symptoms, or diagnoses of a psychiatric 
disability.  

In addition, post-service medical records dated from 1980 to 
1986 show that the veteran was treated for schizophrenia, and 
refer to a hospitalization for psychiatric treatment from 
December 29, 1980 to January 5, 1981.  In statements received 
from the veteran in connection with his appeal, he provided 
that he had incurred a head injury during a physical attack 
in December 1975 or December 1977.  

The November 1986 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date he was notified of the unfavorable determination.  
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. 
Brown, 5 Vet. App. 449, 450 (1993).  A final decision cannot 
be reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well-grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

Evidence submitted since the November 1986 rating decision 
consists in part of records from the Dayton, Ohio, VA Medical 
Center (VAMC) dated in December 1980 and January 1981, May 
1992 to August 1993, and March 1994 to November 1998.  These 
records show that the veteran underwent treatment for 
schizophrenia, but do not document a head injury on active 
duty or document that the veteran's current psychiatric 
disability was a result of such a head injury.  According to 
the December 1980-January 1981 hospital report, the veteran 
reported that his psychiatric symptoms had begun only about 
two weeks earlier. 

In 1994, the RO received additional service medical records 
consisting of the report of an entrance medical examination, 
an entrance report of medical history, and private treatment 
records for a 1974 removal of a lesion from the veteran's 
tongue.  

In February 1994, the veteran submitted a statement that 
during the attack he and a friend were accosted and he was 
hit in the head by a chain with two wooden handles.  The 
veteran said that he was taken to the Miami Valley Hospital 
and then transferred to the hospital at Wright-Patterson Air 
Force Base (Wright-Patterson).

Correspondence dated in September 1994 from the Miami Valley 
Hospital provides that records related to the veteran were 
not found in the normal course of business.  The best 
judgment was that the veteran's records were misfiled in the 
permanent files.  The veteran was informed that his records 
would be sent when found.  

In January 1995, the veteran's parents submitted a statement 
that the veteran was hit in the head with num-chucks in 
December 1975 while attempting to stop a robbery.  They 
reported he had been treated at Miami Valley Hospital and 
then at Wright-Patterson.  After his discharge from the Army, 
they noticed a change in his behavior.  

In June 1995, the RO received records from the Social 
Security Administration (SSA).  A December 1986 determination 
reopened and reviewed a prior SSA determination, and found 
that the veteran's disability began in December 1984.  His 
primary diagnosis was schizophrenia, with no secondary 
diagnosis.  Medical records on which the decision was based 
were submitted and include private and VA reports of 
examinations and treatment.  These records show treatment and 
diagnosis of schizophrenia, but do not document a head injury 
on active duty or document that the veteran's current 
psychiatric disability was a result of such an injury.  

The veteran testified during an October 1997 RO personal 
hearing that he was injured over the left eye during an 
attack while on leave visiting his family in December 1975.  
He said that he was first treated at Miami Valley Hospital, 
then at Wright-Patterson Air Force Base as an outpatient.  
The veteran's representative stated that police, hospital and 
ambulance records were not available.  The veteran reported 
having had one Article 15, which was not related to violence.  
He said that he began to have psychiatric problems about one 
year after service and did not remember any treatment before 
1980.  

The veteran's father testified that the veteran was given 
stitches and a radiographic examination at Miami Valley 
Hospital.  He said that he noticed his son acting differently 
even before his separation from service.  The veteran's 
father brought photographs which he said showed the veteran 
on leave shortly after the attack with a bandage above the 
left eye.  A note on the back of the photos noted that they 
were developed in March 1978.  The veteran's father said that 
the film was developed several years after the photographs 
were taken.  The hearing officer noted that the veteran was 
wearing a rank-less uniform consistent with that worn by a 
new recruit.  

The veteran's mother testified that the veteran acted very 
differently after service, and did not received treatment 
until about one year after service.  She said that he was 
unable to hold a job after service.  She stated that after 
the attack she took the veteran to Wright-Patterson, along 
with reports from radiographic examination at Miami Valley 
Hospital.  

The veteran's younger brother stated that he drove the 
veteran to Miami Valley Hospital after the attack.  He 
remembered that his brother was more violent after he 
returned from service.  

At the hearing, the veteran presented several pieces of 
evidence.  Photocopies of two photographs show a soldier in a 
home wearing a uniform without rank.  A statement by a 
Shirley Brosh (?), whose relationship to the veteran was 
unexplained, relates that the veteran was injured in December 
1975, received stitches below the left eyebrow, and had a 
dramatic change in personality afterward.  

A statement by the veteran's sister relates that the veteran 
was injured in the head in December 1975, was taken to the 
Miami Valley Hospital where he was given stitches, and had a 
different personality afterward.  

A statement by the veteran's neighbor at the time of the 
attack noted that the veteran was hit in the head with num-
chucks while attempting to prevent a robbery.  The neighbor 
noted that he had driven the veteran and his family home from 
the Miami Valley Hospital and that the veteran was never the 
same thereafter.  

A statement by the veteran's parents related that he 
experienced a blow to the head while on leave in December 
1975.  

At the hearing the veteran also submitted a statement from a 
VA medical doctor, who reported that the veteran had been 
under his care at the Dayton VAMC since 1990 for 
schizoaffective disorder.  The doctor noted that the 
veteran's history was significant for a head injury in 1975, 
and he described the veteran's symptoms and treatment.  

Correspondence from the 74th Medical Group at Wright-
Patterson, dated and received in January 1998, remarks that 
no inpatient or outpatient medical records were located for 
the veteran.  

In October 1998, the RO received a copy of a July 1978 
Article 15 proceeding.  The report is negative for any 
complaints, findings, symptoms, or diagnoses related to a 
psychiatric disability or head injury.  

In November 1998, the veteran submitted a statement that he 
had been a good soldier until the attack, when he was hit in 
the head with a ninja chain.  After the attack, he said that 
he had problems with fellow soldiers and officers. 

The evidence added to the record since the November 1986 
rating decision is new in that it was not previously of 
record, but it is not material to the veteran's claim for 
service connection for a psychiatric disability or residuals 
of a head injury.  The evidence does not address what was 
missing at the time of the November 1986 rating decision, 
even when considered with the record as a whole.  What was 
missing at the time of the November 1986 rating decision was 
competent (medical) evidence that the veteran incurred a head 
injury while on leave during active duty and that such an 
injury resulted in his current schizophrenia.  

The recently submitted evidence does not provide this 
evidence.  The various written and oral statements from the 
veteran and various family members and friends are credible.  
They do tend to show that the veteran incurred a head injury 
while on leave in December 1975.  However, even assuming that 
the veteran did incur a head injury when attacked in December 
1975, the recently submitted evidence fails to link the 
veteran's psychiatric disability to injuries incurred in any 
such attack. 

The additional service medical records are silent as to any 
psychiatric complaints, findings, symptoms, or diagnoses.  
They are also silent as to any head injury or residuals of a 
head injury.  As a result, they are not material to the 
veteran's claim for service connection for a psychiatric 
disability or for residuals of a head injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The post-service medical records from the Dayton VAMC do not 
address the etiology of the veteran's schizophrenia.  As a 
result, they are not material to the veteran's claim for 
service connection for a psychiatric disability or for 
residuals of a head injury.  Id.  

Similarly, although the statement from the VA doctor does 
relate the veteran's schizophrenia to an inservice head 
injury, his opinion is apparently based on the veteran's own 
history.  The opinion does not purport to be based on a 
review of the veteran's medical history, or the contemporary 
accident and medical reports.  As a result, the doctor's 
statement is not probative or material to the issue of the 
etiology of the current psychiatric disability or residuals 
of a head injury, and does not warrant re-opening the claims.  
See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins 
v. Brown, 5 Vet. App. 474 (1993).

The September 1994 correspondence from Miami Valley Hospital 
and the January 1998 correspondence from 74th Medical Group 
at Wright Patterson do not show that the veteran was treated 
for a head injury.  The copy of the July 1978 Article 15 
proceeding is silent as to any head injury during active 
duty.  As a result, they are not material to the veteran's 
claim for service connection for a psychiatric disability or 
for residuals of a head injury.  Espiritu, 2 Vet. App. at 
492.

The written lay statements presented by the veteran, his 
parents, his neighbor at the time of the attack and Shirley 
Brosh also fail to constitute material medical evidence 
linking his current psychiatric disability to an injury 
incurred in an attack while on leave during active duty.  
Similarly, the oral testimony provided by the veteran, his 
parents and his brother at the October 1997 RO personal 
hearing testimony fail to constitute material medical 
evidence linking his current psychiatric disability to an 
injury incurred in an attack while on leave during active 
duty. 

The veteran and the various lay witnesses cannot provide a 
nexus between an in-service injury and the veteran's current 
psychiatric disability.  Id.  They are competent to describe 
their observations of the veteran, such as the fact that he 
was attacked and did receive medical care, or that he did act 
differently after service.  However, as laypersons they are 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Id.  
Consequently, their own assertions as to a nexus between the 
veteran's head injury and his subsequent psychiatric 
disability or personality changes are not material and do not 
warrant reopening his claims. 

Finally, the Board points out that the SSA determination and 
corresponding medical records simply constitute a finding of 
a current psychiatric disability.  They do not constitute 
evidence as to when or why the veteran's current psychiatric 
disability arose.  

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claims for service connection for a 
psychiatric disability or for residuals of a head injury.


ORDER

New and materiel evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for a psychiatric disability is denied.

New and materiel evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for residuals of a head injury is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

